

116 HR 8792 IH: Transparency in Campaign Text Message Act
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8792IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Tipton introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to require political committees soliciting contributions by hyperlinks contained in text messages to include the full name of the hyperlink and the identification of the committee within the message.1.Short titleThis Act may be cited as the Transparency in Campaign Text Message Act. 2.Requiring full name of hyperlink and identification of political committee in solicitation of contribution by hyperlink contained in text message(a)RequirementSection 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended by adding at the end the following new subsection:(k)Requiring full name of hyperlink and identification of committee in solicitation of contribution by hyperlink contained in text message(1)In generalA political committee may not solicit a contribution by a hyperlink contained in a text message unless the message includes—(A)the full, unabbreviated name of the hyperlink; and(B)the identification of the committee (and, in the case of an authorized committee of a candidate, the identification of the candidate).(2)DefinitionIn this subsection, the term text message has the meaning given such term in section 227(e)(8)(C) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)(C))..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to contributions solicited on or after the date of the enactment of this Act.